Argentex Mining issues common shares on exercise of warrants Vancouver, B.C., November 22, 2010 Argentex Mining Corporation (“Argentex”) (TSX-V: ATX, OTCBB: AGXM) announces that it has issued an aggregate total of 100,000 common shares at an exercise price of $0.65 and 170,000 common shares at an exercise price of $0.45 to one investor upon exercise of warrants for total proceeds of $141,500. The shares issued are "restricted securities” under the United States Securities Act of 1933, as amended, and are subject to a hold period of at least six months from the date they are issued. FURTHER INFORMATION: Ken Hicks, President Argentex Mining Corporation 1-866-594-7687 info@argentexmining.com Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
